 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   JOHN KAMINSKI,                                      )   Case No.: 1:18-cv-1379 - JLT
                                                         )
12                  Plaintiff,                           )   ORDER GRANTING DEFENDANT’S
                                                         )   REQUEST FOR AN EXTENSION OF 45
13          v.                                           )   DAYS AND DIRECTING THE
14   COMMISSIONER OF SOCIAL SECURITY,                    )   COMMISSIONER TO FILE A RESPONSE NO
                                                         )   LATER THAN JANUARY 16, 2020
15                  Defendant.                           )
                                                         )   (Doc. 31)
16
17          John Kaminski seeks judicial review of the administrative decision denying his application for
18   Social Security benefits and filed his opening brief in the action on November 2, 2019. (Doc. 30)
19   Pursuant to the terms of the Scheduling Order, Defendant’s responsive brief was due on December 2,
20   2019. (See Doc. 20-1 at 2) After the expiration of the deadline, on December 5, 2019, the
21   Commissioner filed a stipulation of the parties for an extension of time, requesting an extension of 45
22   days to file response to Plaintiff’s opening brief. (Doc. 31 at 1)
23          Notably, the Scheduling Order allows for a single extension of thirty days by the stipulation of
24   the parties, which has not yet been used by the parties. (Doc. 20-1 at 3) However, beyond the request
25   for thirty days, “requests to modify [the scheduling] order must be made by written motion and will be
26   granted only for good cause.” (Id. at 3) Accordingly, the Court construes the stipulation of the parties
27   to be a motion by the Commissioner for modification of the scheduling order. The Commissioner
28   asserts the extension is necessary because counsel “has a significant amount of use-or-lose leave that

                                                         1
 1   must be expended by the end of this year,” with leave planned from December 9-13, 2019, and
 2   December 23 to January 3, 2020. (Doc. 31 at 1) Counsel reports the extension will allow him “to
 3   manage a heavy caseload, and to properly evaluate and response to Plaintiff’s contentions upon his
 4   return from vacation.” (Id.) Plaintiff does not oppose the request, and it does not appear Plaintiff
 5   would suffer prejudice for the delay. Accordingly, the Court ORDERS:
 6          1.      The request for an extension of 45 days (Doc. 15) is GRANTED; and
 7          2.      The Commissioner SHALL file a response to the opening brief no later than
 8                  January 16, 2020; and
 9          3.      The Commissioner is advised no further extensions of time will be granted without the
10                  filing of a motion supported by exceptionally good cause.
11
12   IT IS SO ORDERED.
13      Dated:     December 6, 2019                            /s/ Jennifer L. Thurston
14                                                     UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
